OPINION DENYING A MOTION FOR REHEARING.
(Filed February 12, 1921.)
In a motion for a rehearing the appellant urges (1). that the maturity of the mortgage was accelerated by the failure to pay taxes, and (2) that where the statute of limitation begins running on that account a payment on the principal does not toll it. The provision of the mortgage with respect to the nonpayment of taxes, however, was not that upon such default the debt should become due, but that the holder might “without notice declare the whole sum . . . due and payable at once”; and might “immediately cause this mortgage to be foreclosed.” This language appears merely to give the holder an option to declare the debt due (York-Ritchie Co. v. Mitchell, 6 Kan. App. 317), in which case as no such declaration was made there was no acceleration. (Kennedy v. Gibson, 68 Kan. 612, 617, 75 Pac. 1044; Bank v. Grisham, 105 Kan. 460, 472, 185 Pac. 54; 17 R. C. L. 771-2, 793-4.) But in any event the payments on the debt would in each instance have given a new starting point for the statute of limitation; the appellant’s suggestion to the contrary seems to be derived from a misconception of the effect of Miles v. Hamilton, 106 Kan. 804, 189 Pac. 926. That case does not decide that where maturity is accelerated by *180the nonpayment of taxes a subsequent payment on the principal does not interrupt the running of the statute of limitation, but that such part payment, if made before the original maturity of the debt, does not postpone until that time its renewed operation — does not restore the original status.
The signer of a note and mortgage who has sold the mortgaged property cannot revive the mortgage by making payments on the note after it has once been barred; but so long as the statute of limitation has not run against the note he can keep both that and the mortgage alive by payments, notwithstanding his having parted with the property. (Schmucker v. Sibert, 18 Kan. 104, 109.) Here the note was never barred and the payments which kept it in force preserved the lien as well.
The motion for a rehearing is denied.